DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redlich et al. (U.S. Patent Application Publication Number 2008/0222734), hereinafter referred to as Redlich.
Regarding claim 1, Redlich discloses a method comprising: receiving, by a computing device, a configuration file for transforming data reports from a data source (paragraph 2124, user access rights); creating, by the computing device, object instances for commands in the configuration file (paragraphs 2179-2183, dictionaries of search terms); obtaining, by the computing device, a source document generated from the data source (paragraph 2186, source data); performing, by the computing device, a single character-by-character scan of the source document (paragraph 2192, extraction by every character); creating, by the computing device and based on the character-by-character scan, an ordered list of matching terms corresponding to the object instances (paragraphs 2191-2193, extraction by matching patterns), wherein each of the matching terms identifies a location within the source document (paragraph 2150, locations within digital document); allocating, by the computing device and based on the ordered list of matching terms, a random access memory (RAM) block for transforming the source document (paragraph 1828, controlled storage, and paragraph 2204, system storage includes RAM); performing, by the computing device and on the source document, operations of the object instances in reverse order of the ordered list of matching terms (paragraph 2194, reverse filtering), wherein performing the operations includes using memory move operations within the allocated RAM block (paragraphs 2187-2190, transports critical data to remote storage), and wherein the performing creates a transformed source document (paragraph 2221, modified representation of source data); and providing, by the computing device, the transformed source document (paragraph 2221, release of modified representation).
Regarding claim 2, Redlich discloses wherein performing the character-by-character scan comprises: generating a list of object instances from the configuration file, applying expressions in each of the object instances to a first character of the source document, updating, after the applying, the list of object instances to remove object instances with non-matching expressions to the first character, and applying expressions in the object instances from the updated list of object instances to a second character of the source document (paragraph 2192, extraction by every character).
Regarding claim 3, Redlich discloses wherein the ordered list of matching terms includes matching terms in sequence of a first to a last occurrence within the source document (paragraph 1963, linguistically reads and parses data).
Regarding claim 4, Redlich discloses wherein using the memory move operations within the allocated RAM block includes: altering first data, corresponding to a first matching term, to form transformed first data; performing a memory move of any unaltered data after the transformed first data; altering second data, corresponding to a second matching term, to form transformed second data; and performing a memory move of data after the transformed second data (paragraphs 2187-2190, transports critical data to remote storage).
Regarding claim 5, Redlich discloses wherein the configuration file includes commands to replace, remove, or de-identify values in the source document (paragraph 2186, extracts selected information).
Regarding claim 6, Redlich discloses wherein the input file includes an Extensible Markup Language (XML) or Java Script Object Notation (JSON) file format (paragraph 1824, XML).
Regarding claim 7, Redlich discloses wherein the source document includes a report for a particular user, and wherein the configuration file defines output requirements for the particular
user (paragraph 1859, security levels, and paragraphs 2153-2155, users need authorization for access to critical information).
Regarding claim 8, Redlich discloses a computing device, comprising: a network interface to communicate with one or more remote systems; one or more memories to store instructions; and one or more processors configured to execute instructions in the one or more memories to: receive a configuration file for transforming data reports from a data source (paragraph 2124, user access rights); create object instances for commands in the configuration file (paragraphs 2179-2183, dictionaries of search terms); obtain a source document generated from the data source (paragraph 2186, source data); perform a single character-by-character scan of the source document (paragraph 2192, extraction by every character); create, based on the character-by-character scan, an ordered list of matching terms corresponding to the object instances (paragraphs 2191-2193, extraction by matching patterns), wherein each of the matching terms identifies a location within the source document (paragraph 2150, locations within digital document); allocate, based on the ordered list of matching terms, a random access memory (RAM) block for transforming the source document (paragraph 1828, controlled storage, and paragraph 2204, system storage includes RAM); perform on the source document operations of the object instances in reverse order of the ordered list of matching terms (paragraph 2194, reverse filtering), wherein performing the operations includes using memory move operations within the allocated RAM block (paragraphs 2187-2190, transports critical data to remote storage), and wherein the performing creates a transformed source document (paragraph 2221, modified representation of source data); and provide the transformed source document to another computing device (paragraph 2221, release of modified representation).
Regarding claim 9, Redlich discloses wherein, when performing the character-by-character scan, the one or more processors are further configured to execute the instructions in the one or more memories to: generate a list of object instances from the configuration file, apply expressions in each of the object instances to a first character of the source document, update, after the applying, the list of object instances to remove object instances with non-matching expressions to the first character, and apply expressions in the object instances from the updated list of object instances to a second character of the source document (paragraph 2192, extraction by every character).
Regarding claim 10, Redlich discloses wherein the ordered list of matching terms includes matching terms in sequence of a first to a last occurrence within the source document (paragraph 1963, linguistically reads and parses data).
Regarding claim 11, Redlich discloses wherein, when using the memory move operations within the allocated RAM block, the one or more processors are further configured to execute the instructions in the one or more memories to: alter first data, corresponding to a first matching term, to form transformed first data; perform a memory move of any unaltered data after the transformed first data; alter second data, corresponding to a second matching term, to form transformed second data; and perform a memory move of: unaltered data between the transformed second data and the transformed first data, the altered first data, and any unaltered data after the transformed first data (paragraphs 2187-2190, transports critical data to remote storage).
Regarding claim 12, Redlich discloses wherein the configuration file includes commands to replace, remove, or de-identify values in the source document (paragraph 2186, extracts selected information).
Regarding claim 13, Redlich discloses wherein the input file includes an Extensible Markup Language (XML) or Java Script Object Notation (JSON) file format (paragraph 1824, XML).
Regarding claim 14, Redlich discloses wherein the source document includes a report for a particular user, and wherein the configuration file defines output requirements for the particular user (paragraph 1859, security levels, and paragraphs 2153-2155, users need authorization for access to critical information).
Regarding claim 15, Redlich discloses a non-transitory, computer-readable storage medium storing instructions executable by a processor of a first network element, which when executed cause the first network element to: receive a configuration file for transforming data reports from a data source (paragraph 2124, user access rights); creat object instances for commands in the configuration file (paragraphs 2179-2183, dictionaries of search terms); obtain a source document generated from the data source (paragraph 2186, source data); perform a single character-by-character scan of the source document (paragraph 2192, extraction by every character); create, based on the character-by-character scan, an ordered list of matching terms corresponding to the object instances (paragraphs 2191-2193, extraction by matching patterns), wherein each of the matching terms identifies a location within the source document (paragraph 2150, locations within digital document); allocate, based on the ordered list of matching terms, a random access memory (RAM) block for transforming the source document (paragraph 1828, controlled storage, and paragraph 2204, system storage includes RAM); perform on the source document operations of the object instances in reverse order of the ordered list of matching terms (paragraph 2194, reverse filtering), wherein performing the operations includes using memory move operations within the allocated RAM block (paragraphs 2187-2190, transports critical data to remote storage), and wherein the performing creates a transformed source document (paragraph 2221, modified representation of source data); and provide the transformed source document to another computing device (paragraph 2221, release of modified representation).
Regarding claim 16, Redlich discloses wherein the instructions to perform the character-by-character scan further comprise instructions to: generat a list of object instances from the configuration file, apply expressions in each of the object instances to a first character of the source document, update, after the applying, the list of object instances to remove object instances with non-matching expressions to the first character, and apply expressions in the object instances from the updated list of object instances to a second character of the source document (paragraph 2192, extraction by every character).
Regarding claim 17, Redlich discloses wherein the instructions to use memory move operations within the allocated RAM block further comprise instructions to: alter first data, corresponding to a first matching term, to form transformed first data; and perform a memory move of any data after the transformed first data (paragraphs 2187-2190, transports critical data to remote storage).
Regarding claim 18, Redlich discloses wherein the configuration file includes commands to replace, remove, or de-identify values in the source document (paragraph 2186, extracts selected information).
Regarding claim 19, Redlich discloses wherein the source document includes a report for a particular access level, and wherein the configuration file defines output requirements for the particular access level (paragraph 1859, security levels, and paragraphs 2153-2155, users need authorization for access to critical information).
Regarding claim 20, Redlich discloses wherein the ordered list of matching terms includes matching terms in sequence of a first to a last occurrence within the source document (paragraph 1963, linguistically reads and parses data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess (U.S. Patent Application Publication Number 2006/0265375) disclosed techniques for masking object data based on user authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493